DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 07 OCTOBER 2022 has been considered. In the claim set, Applicant has amended each independent claim to further define the invention including the first, second and third chambers. 
Pending claims are Claims 1-15, where Claims 8-15 are withdrawn from consideration. 
Current pending claims for consideration are Claims 1-7 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 07 OCTOBER 2022, with respect to the objection to the drawings, the 101 rejection and the 112(b) rejections have been fully considered and are persuasive.  The objection to the drawings, the 101 rejection and the 112(b) rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over AL SALAHEM, US Publication No. 2016/0114767 A1, submitted on the Information Disclosure Statement on 17 OCTOBER 2019; US Patent Documents Cite No. 8, and further in view of DUDENHOEFER, US Publication No. 2012/0051984 A1. 
Applicant’s invention is drawn towards a device, a fluid dispense device. 
Regarding Claim 1, the AL SALAHEM discloses a fluid dispense device, abstract, a liquid dispensing system, comprising: a first chamber to dispense a first compound,  abstract, [0003, 0014, 0042], first container to house a first liquid, via a first nozzle using a first actuator, Claim 1, Figure 1, [0012], first container includes a pump and pumped via flow path to a spray nozzle, a second chamber to dispense a second compound, abstract, [0003, 0042], second container to house a second liquid, via a second nozzle using a second fluid actuator, Claim 1, [0029, 0032], second liquid in second container can be dispersed from at least one a plurality of nozzle, nozzle is actuated by pump, Claim 18, and  third chamber, Figure 2, third chamber, [0018]; a dispense routine engine to determine a first dispense routine for the first compound in the first chamber and the second compound in the second chamber, abstract, first and second container with a first and second liquid, respectively, [0003, 0015, 0020, 0023], Claim 1, the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in a third chamber, Claim 1-5, Figure 2 , [0014-0025]; and a dispense engine to control the fluid dispense device via a controller to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, abstract, [0014-0025, 0034-0035], Figure 3, Claims 1-5. 
The AL SALAHEM discloses the claimed invention, but is silent in regards to wherein the third chamber to dispense the second compound via a third nozzle using a third fluid actuator.
The DUDENHOEFER reference discloses a fluid dispense device, Figure 1 or 7, [0024, 0033], comprising: a first chamber to dispense a first compound via a first nozzle using a first fluid actuator; a second chamber to dispense a second compound via a second nozzle using a second fluid actuator; a third chamber to dispense another compound via a third nozzle using a third fluid actuator, Figure 7, module 700 has array of THAs 100, each THA (Figure 1) has a more than 1 receptacle 112 for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032], Claim 15; a dispense routine engine to determine a first dispense routine for the first compound in the first chamber and the second compound in the second chamber, the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in the third chamber, Claim 15, Figure 20, dispense controller 2004; and a dispense engine to control the fluid dispense device via a controller to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, Claim 15, Figure 20, dispense controller 2004.
While DUDENHOEFER discloses the claimed invention, it does not specifically teach the third chamber to dispense the second compound via a third nozzle using a third fluid actuator, but does suggest each THA (Figure 1) has a more than 1 receptacle 112 for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032], Claim 15. 
It would be obvious to one having ordinary skill in the art before the effective filing date so that the third chamber is to dispense the second compound via a third nozzle using a third fluid actuator as a matter of design choice of the device or requests of the user, since DUDENHOEFER teaches each receptacle is for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032].  
Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein the fluid dispense device further includes a fluid die with an ejection chamber wherein the first chamber is in the ejection chamber, DUDENHOEFER Figure 19, [0046].; Claim 3: wherein the device of claim 1, wherein the chamber designation request identifies the third chamber as housing the second compound, AL SALAHEM Figure 2 and 3, [0014, 0015].; Claim 4: wherein the device of claim 1, wherein the first chamber, the second chamber, and the third chamber are removable from the fluid dispense device, AL SALAHEM abstract, Figure 2-3, [0023, 0029], containers can be removed/taken apart from overall device, however AL SALAHEM does not specifically disclose the containers to be of the term cassettes or pipettes.  Using the broadest reasonable interpretation, a cassette in the microfluidic, a cassette is a pre-exiting structure which can be inserted or removed.  The containers of AL SALAHEM does this.  In addition, DUDENHOEFER discloses in Figure 7 and 9A, [0033, 0035], each of the receptacles 112 are placed into a THA module.  Each of the receptacles are considered to cassettes to be added and removed from the module 700 or frame 800.  The receptacles in DUDENHOEFER are considered to be cassettes as well.; Claim 5: wherein the device of claim 1, wherein the cancel chamber request is received via a graphical user interface (GUI) associated with a display, AL SALAHEM Figure 5, [0026-0028, 0034-0039], display controller 508 has display 508, DUDENHOEFER [0048].; Claim 6: wherein the device of claim 1, wherein the chamber designation request is received via a GUI associated with a display, AL SALAHEM Figure 5, [0026-0028, 0034-0039], display controller 508 has display 508, DUDENHOEFER [0048].; and Claim 7: wherein the device of claim 1, wherein the dispense engine is to generate a control pulse to electrically actuate a fluid actuator of the fluid dispense device to thereby dispense the second dispense routine, AL SALAHEM Figure 5, [0026-0028, 0034-0039].
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over OHTSU, US Patent 5,327,613 A, and further in view of DUDENHOEFER, US Publication No. 2012/0051984 A1.
Regarding Claim 1, the reference OHTSU discloses fluid dispense device, Figure 2, lower half of drawing, comprising: a dispense routine engine, Column 3 line 5-38, to determine a first dispense routine for a first compound in a first chamber, Figure 2, Column 4 line 14-27, tank 9A, and a second compound in a second chamber, Figure 2, Column 4 line 14-27, tank 9B, the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in a chamber, Column 3 line 5-Column 4 line 8, determination of whether just washing fluid or other cleaning fluid determined by wiper drive/control unit 7 for determining depression force on pressure of blades, Column 4 line 40-59, CPU/ROM/RAM requests; and a dispense engine to control the dispense device to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, Figure 1, wiper drive/control unit 7, Column 3 line 56-Column 4 line 8, Column 4 line 40-59, CPU/ROM/RAM requests.
The OHTSU reference discloses the claimed invention but is silent in regards to wherein the second compound in a third chamber.  
In OHTSU there are two tanks for a first and second compound seen in Figure 2 each containing a different compound, either it be for washing or for removing the caked insect layer. Since OHTSU already teaches two tanks it would be obvious to modify the setup of Figure 2 to include a third tank (or chamber) to have a second compound therein, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and having an additional tank would allow for more fluid to be cycled in the system as a matter of design choice.
The DUDENHOEFER reference discloses a fluid dispense device, Figure 1 or 7, [0024, 0033], comprising: a first chamber to dispense a first compound via a first nozzle using a first fluid actuator; a second chamber to dispense a second compound via a second nozzle using a second fluid actuator; a third chamber to dispense another compound via a third nozzle using a third fluid actuator, Figure 7, module 700 has array of THAs 100, each THA (Figure 1) has a more than 1 receptacle 112 for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032], Claim 15; a dispense routine engine to determine a first dispense routine for the first compound in the first chamber and the second compound in the second chamber, the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in the third chamber, Claim 15, Figure 20, dispense controller 2004; and a dispense engine to control the fluid dispense device via a controller to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, Claim 15, Figure 20, dispense controller 2004.
While DUDENHOEFER discloses the claimed invention, it does not specifically teach the third chamber to dispense the second compound via a third nozzle using a third fluid actuator, but does suggest each THA (Figure 1) has a more than 1 receptacle 112 for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032], Claim 15. 
It would be obvious to one having ordinary skill in the art before the effective filing date so that the third chamber is to dispense the second compound via a third nozzle using a third fluid actuator as a matter of design choice of the device or requests of the user, since DUDENHOEFER teaches each receptacle is for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032].  
Additional Disclosures Included are: Claim 2: device of claim 1, wherein the fluid dispense device is a fluid die with an ejection chamber, Figure 2, Column 5 line 1-33, nozzles, 17A, 17B, DUDENHOEFER Figure 19, [0046].; Claim 4: wherein the device of claim 1, wherein the first chamber, the second chamber, and the third chamber are removable from the fluid dispense device, Figure 2, all tanks can be removable.  In addition, DUDENHOEFER discloses in Figure 7 and 9A, [0033, 0035], each of the receptacles 112 are placed into a THA module.  Each of the receptacles are considered to cassettes to be added and removed from the module 700 or frame 800.  The receptacles in DUDENHOEFER are considered to be cassettes as well.; Claim 5: wherein the device of claim 1, wherein the cancel chamber request is received via a graphical user interface (GUI)  associated with a display., Figure 3, Column 4 line 40-59, DUDENHOEFER [0048] .; Claim 6: wherein the device of claim 1, wherein the chamber designation request is received via a GUI associated with a display, Figure 3, Column 4 line 40-59, DUDENHOEFER [0048].; and Claim 7: wherein the device of claim 1, wherein the dispense engine is to generate a control pulse to electrically actuate a fluid actuator of the fluid dispense device to thereby dispense the second dispense routine, Columns 3-6. 
Regarding Claim 3, the OHTSU reference disclose the claimed invention, but is silent in regards to wherein the chamber designation request identifies the third chamber as housing the second compound.
In OHTSU there are two tanks for a first and second compound seen in Figure 2 each containing a different compound, either it be for washing or for removing the caked insect layer. Since OHTSU already teaches two tanks it would be obvious to modify the setup of Figure 2 to include a third tank (or chamber) to house and additional second compound, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and having an additional tank would allow for more fluid to be cycled in the system as a matter of design choice.
While DUDENHOEFER discloses the claimed invention, it does not specifically teach the third chamber to dispense the second compound via a third nozzle using a third fluid actuator, but does suggest each THA (Figure 1) has a more than 1 receptacle 112 for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032], Claim 15. 
It would be obvious to one having ordinary skill in the art before the effective filing date so that the third chamber houses the second compound as a matter of design choice of the device or requests of the user, since DUDENHOEFER teaches each receptacle is for holding different or same liquids/volumes and includes a number of nozzles 108 with a dispense control circuit, [0025, 0032].  
Response to Amendment
Applicant's amendment to Claims 8-15  in the reply filed on 07 OCTOBER 2022 is acknowledged.  The traversal is on the ground(s) that Claims 8 and 13 are consistent with Claim 1.  This is not found persuasive because the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of AL SALAHEM, US Publication No. 2016/0114767 A1, submitted on the Information Disclosure Statement on 17 OCTOBER 2019; US Patent Documents Cite No. 8, and further in view of DUDENHOEFER, US Publication No. 2012/0051984 A1; or OHTSU, US Patent 5,327,613 A, and further in view of DUDENHOEFER, US Publication No. 2012/0051984 A1.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,418,981 B2 to BAKER discloses a fluidic device for dispensing fluid.  There is at least a first container, a second container and a third container to contain at least a first and second compound and to dispense the compound via an actuator; a dispense routine engine, Figure 5, Column 7 and 8.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797